Title: Circular Letter to Newspaper Publishers, 19 January 1802
From: Madison, James
To: Newspaper Publishers


Letter not found. 19 January 1802. Acknowledged in Alexander Martin to JM, 27 Jan. 1802, among others (see DNA: RG 59, Miscellaneous Letters Received Regarding Publishers of the Laws). Encloses a copy of the first law passed in the current session of Congress and a page of the octavo edition of laws printed in Washington; offers a contract to print the federal laws of the present session in the newspaper at fifty cents for every octavo page. JM appears to have sent copies of this letter to thirty-seven publishers. Insofar as it is possible to determine the political affiliation of these publishers, twenty-three were Republicans and as many as nine may have been Federalists. By 15 Feb. twenty-seven publishers had accepted JM’s proposal. The amount paid each publisher for the two sessions of the Seventh Congress was $155.50 (see Culver H. Smith, The Press, Politics, and Patronage: The American Government’s Use of Newspapers, 1789–1875 [Athens, Ga., 1977], pp. 44–47; Stewart, Opposition Press of the Federalist Period, appendix).
